DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 6, 7, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1 – 5, 8, 10 – 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, et al, U. S. Patent Application Publication 2017/0010344 (“Corbett”) in view of Moss, et al, U. S. Patent Application Publication 2018/0356495 (“Moss”).
Regarding claim 1, Corbett teaches:
(Currently Amended) A method, comprising: providing a digital baseband signal using a radar receiver, wherein the digital baseband signal comprises a plurality of segments, (Corbett, figures 1A/B, paragraph 0024, “In one implementation, the radar system 100B may include a radar 120B, such as, e.g., a frequency-modulated continuous wave (FMCW) radar. The radar 120B may be configured with similar functionality of radar 120A, as described in reference to FIG. 1A. Further, in reference to FIG. 1B, the radar 120B may include a transmit signal generator 121, a transmitter 122, a transmit antenna 123, a receive antenna 124, a receiver 125, and a digital signal processor (DSP) 126.”; that a radar comprises a transmitter, receiver, A/D converter and a DSP).
wherein each segment, of the plurality of segments, is assigned to a chirp of an emitted chirp sequence and (Corbett, figure 4 & 5, paragraphs 0041-048, “[0045] In this case, FIG. 5 shows the received signal of FIG. 4, but this time, the received signal is contaminated with interference (from, for example, a nearby pulse radar). The interference may occur at any frequency and at any time,”).
each segment, of the plurality of segments,  (Corbett, figure 4, paragraph 0044, “[0044] FIG. 4 shows an example of a received beat signal 400 from an FMCW radar, wherein the received beat signal 400 is a beat signal without interference. In this case, the received signal is approximately 1 ms long, with the signal sampled at approximately 512 kHz (e.g., 512 samples). However, in various instances, the length of the received signal may include any length, and the sampling rate may include any sampling rate (or frequency) corresponding to any number of samples.”; that time domain signal can be received at a radar and time sampled. In this case, the 25 waves of figure 4 have been sampled 512 times, or approximately 20 samples per cycle
for each signal sequence of n samples of the plurality of segments , wherein n denotes a specific sample position within a respective segment of the plurality of segments: (Corbett, paragraph 0041-0048, “[0041] Thus, the radar interference filter 320 may be configured to compare a time/frequency cell in a current sweep (e.g., sweep i in FIG. 8) with surrounding sweeps (e.g., sweeps i-2, i-1, i+1, i+2) to determine if interference is present in the current sweep (e.g., sweep i). In some instances, each sweep in n sweeps may be referred to as an ith sweep. [0047] FIG. 7 shows an example of processing a received signal 700 in time-frequency domain, where multiple targets or spikes 712, 714 are shown with horizontal lines, and interference 730 is shown with a vertical line. Next, the time-frequency representations for n sweeps may be buffered or stored in memory, where n is less than or equal to a dwell count of the radar”; that samples can be collected in a sequence of time slots for a plurality of time slots, that the sequences an comprise a time frequency map over n received sweeps of time).
detecting interference-affected samples of the signal sequence; splitting the signal sequence into two or more sub-band signal sequences wherein each sub-band signal sequence, of the two or more sub-band signal sequences, is assigned to a frequency sub-band; (Corbett, figure 6 & 7, paragraph 0046-0048, “[0046] FIG. 6 shows an example of processing a received beat signal 600 using a fast Fourier transform (FFT), with results of the FFT of the received signal without interference (e.g., a first signal 610) and with interference (e.g., a second signal 620). [0047] In one implementation, as described herein, the interference may be removed or at least partially removed. For instance, removing interference may involve performing a time-frequency (T-F) transform on the received signals using, e.g., a short-time Fourier transform (STFT) or a wavelet transfom1.”; a radar can receive multiple sequential sweeps (i.e. sub-bands); that each of the sweeps can be digitally processed into time-frequency map; that the comparison of previous and subsequent sweep segments can detect the presence of interference in signals within one of the sweeps as shown in figures 7 and 8, and shown in figure 9 with the interference removed from the time frequency map).
replacing interference-affected samples in the two or more sub-band signal sequences with a value which is based on adjacent samples to obtain corrected sub-band signal sequences; determining a corrected signal sequence of n samples of the plurality of segments based on the corrected sub-band signal sequences. (Corbett, figure 8, paragraph 0048-0049, “[0048] In reference to FIG. 8, the diagrams show the five (5) adjacent sweeps (i.e., i-2, i-1, i, i+1, i+2). … Interference processing may be performed on sweep ‘i’ (i.e., sweep or spoke three (3)). Interference detection may involve comparing values of magnitudes for each cell or bin in the T-F plot for sweep ‘i’ with the same T-F cells in surrounding sweeps. [0049] As described herein, cells having interference may be repaired. For instance, one technique or method of achieving this may be to set a value of magnitude in the cell to zero. Another technique or method of achieving this may be to replace the cell with a median value. (0050] Further, in reference to FIG. 8, interference processing may be performed by examining each time-frequency cell or bin in a sweep against same time-frequency cells or bins of surrounding sweeps”; that each sub-band, or interval on each side of the detected interference can be used in the removal of interference, that the interference can be removed using statistical analysis, that individual bins can be repaired, not just an entire sweep deleted).
Corbett does not explicitly teach comprises a specific number of samples;.
Moss teaches comprises a specific number of samples; (Moss, figure 5, paragraph 0061, “[0061] This is illustrated in FIG. 5, where three graphs 39, 40, 41 are shown, … A first graph 39 shows the original digital IF signal 20 with a period of interference 37. A second graph 40 shows the approximation signal 36, and a third graph 41 shows the repaired digital IF signal 20’ where the period of interference 37 from the first graph has been removed and the equivalent signal section 38 from the approximation signal 36 has been inserted instead. … Only one such deleted portion 37 is shown in the example with reference to FIG. 5, but in practice each radar cycle may include one or more such portions that each chirp, and even sections of each chirp can be analyzed for interference and repaired to remove interference).
In view of the teachings of Moss it would have been obvious for a person of ordinary skill in the art to apply the teachings of Moss to Corbett at the time the application was filed in order to mitigate interference in a multi-radar environment using FMCW (paragraph 0003-0005 and 0011).
Regarding claim 2, Corbett, as modified by Moss, teaches (Currently Amended) The method as claimed in claim 1.
Corbett further teaches wherein determining the corrected signal sequence comprises: combining the corrected sub-band signal sequences. (Corbett, figure 9, paragraph 0050, “FIG. 9 shows an example of a repaired STFT signal 900, where the repaired time-frequency plot for sweep ‘i’ is shown. In FIG. 9, after repairing STFT signal 900 in time-frequency domain, the multiple targets or spikes 912, 914 are shown with horizontal lines, and little or no interference is shown with vertical lines.”; that the corrected signal statistically combines all of the averaged cells and removes the inference portion of the signal).
Regarding claim 3, Corbett, as modified by Moss, teaches (Currently Amended) The method as claimed in claim 2.
Corbett further teaches wherein combining the corrected sub-band signal sequences comprises: adding together the sub-band signal sequences. (Corbett, figure 14, paragraphs 0065-0069, “(0069] At block 1450, method 1400 may, after repairing, preform a reverse time-frequency transform on each of the signals (or waveforms) in time-frequency domain including the repaired signals (or waveforms) in time-frequency domain to thereby provide other time domain signals (or waveforms) including repaired time domain signals (or waveforms). In some implementations, method 1400 may store the time-frequency domain signals for the multiple sweeps of the radar device.”; the entire method of figure 14; that after performing the interference repairs, the signal can be reverse transformed back into the time domain as a corrected signal).
Corbett, as modified by Moss, teaches (Currently Amended) The method as claimed in claim 2.
Corbett further teaches wherein only those corrected sub-band signal sequences whose signal energy exceeds a threshold value are considered for combining the corrected sub-band signal sequences. (Corbett, figure 12 and 14, paragraphs 0054-0059, “(0054] FIG. 12 illustrates a process flow diagram for a method 1200 of mitigating radar interference in accordance with implementations of techniques described herein. In any event, for each sweep, if a magnitude of the sweep is greater than the median magnitude plus a pre-detrained threshold, then the sweep may be identified as having interference. Otherwise, for each sweep, if the magnitude of the sweep is less than the median magnitude, then the sweep may be identified as not having interference.”; the entire method of figure 12 as combined with figure 14; that exceeding a threshold results in a single sweep being identified as having interference and processed as having interference).
Regarding claim 5, Corbett, as modified by Moss, teaches (Currently Amended) The method as claimed in claim 1.
Corbett further teaches wherein replacing the interference-affected samples in the two or more sub-band signal sequences comprises: calculating an approximation value based on one or more samples adjacent to a respective one of the interference-affected samples; and replacing the respective one of the interference-affected samples with the approximation value. (Corbett, paragraph 0040, “[0041] Thus, the radar interference filter 320 may be configured to compare a time/frequency cell in a current sweep (e.g., sweep i in FIG. 8) with surrounding sweeps (e.g., sweeps i-2, i-1, i+1, i+2) to determine if interference is present in the current sweep (e.g., sweep i). In some instances, each sweep in n sweeps may be referred to as an ith sweep. [0042] There are multiple ways of performing this comparison with the surrounding sweeps. Some examples may include comparing a value of magnitude in a current sweep with a median value of magnitude in surrounding sweeps, [0050] For cells or bins that have interference, the interference may be removed or at least partially removed by various means, such as, e.g., interpolation or zeroing a value of magnitude for the cell or bin. [0058] In other instances, repairing the time-frequency domain signals having interference may include determining that the corrected signal statistically compares the adjacent sweeps of paragraph 0041; that the interfering sweep is identified in paragraph 0042; that the offending values are replaced using a median value of the surrounding sweeps and/or bins).
Regarding claim 8, Corbett, as modified by Moss, teaches (Currently Amended) The method as claimed in claim 1.
Corbett further teaches wherein detecting the interference-affected samples comprises: comparing an amount of energy of the samples of the signal sequence with a threshold value, wherein a sample is detected as interference-affected if the amount of energy exceeds the threshold value. (Corbett, figure 12 and 14, paragraphs 0054-0059, “(0054] FIG. 12 illustrates a process flow diagram for a method 1200 of mitigating radar interference in accordance with implementations of techniques described herein. In any event, for each sweep, if a magnitude of the sweep is greater than the median magnitude plus a pre-detrained threshold, then the sweep may be identified as having interference. Otherwise, for each sweep, if the magnitude of the sweep is less than the median magnitude, then the sweep may be identified as not having interference.”; the entire method of figure 12 as combined with figure 14; that exceeding a threshold results in a single sweep being identified as having interference and processed as having interference).
Regarding claim 10, Corbett, as modified by Moss, teaches (Currently Amended) The method as claimed in claim 1.
Corbett further teaches further comprising: (Corbett, paragraph 0047, “(0047] In one implementation, as described herein, the interference may be removed or at least partially removed. For instance, removing interference may involve performing a time-frequency (T-F) transform on the received signals using, e.g., a short-time Fourier transform (STFT) or a wavelet transfom1. … Next, the time-frequency representations for n sweeps may be buffered or stored in memory, where n is less than or equal to a dwell count of the radar. The T-F representation of n sweeps may be stored in a circular buffer that the time-frequency maps of figures 7-8 are analogous to range Doppler maps).
Moss teaches:
 calculating a range-Doppler map based on the corrected signal sequences; and (Moss, paragraph 0055, “[0055] The detection and repair module 31 is arranged to output a repaired digital IF signal 20’ to the second DSP function 12b that is adapted for radar signal processing, for example by means of a windowing and range FFT function to convert the digital IF signal 20 to a range domain, and a Doppler FFT to combine the results from successive chirp signal ramps, or other suitable Doppler radar cycles, into the Doppler domain. This results in an output 44 having Range Doppler matrices that are transferred for further processing, which is not further discussed here,”; that radars can use Doppler, frequency and range to create a range-doppler matrix).
detecting one or more radar targets based on the range-Doppler map. (Moss, paragraph 0057, “[0057] More in detail, the digital spectral signal 34 is constituted by a complex vector that represents the targets at amplitude peaks, where each amplitude peak position corresponds to the frequency (or range).”; that a range frequency Doppler map can be used to remove interference and detect targets).
In view of the teachings of Moss it would have been obvious for a person of ordinary skill in the art to apply the teachings of Moss to Corbett at the time the application was filed in order to mitigate interference in a multi-radar environment using FMCW (paragraph 0003-0005 and 0011).
Regarding claim 11, Corbett, as modified by Moss, teaches (Currently Amended) The method as claimed in claim 1.
Corbett further teaches further comprising: emitting a radio-frequency (RF) radar signal which comprises the chirp sequence; receiving a corresponding RF signal; converting the RF signal into a baseband signal; and generating the digital baseband signal based on the baseband signal. (Corbett, paragraph 0024, “[0024] Further, in reference to FIG. 1B, the radar 120B may include a transmit signal generator 121, a transmitter 122, a transmit antenna 123, a receive antenna 124, a that an FMCW radar can comprise a transmitter, receiver, mixer, A/D converter and DSP).
Regarding claim 12, Corbett teaches:
(currently Amended) A device, comprising: a radar receiver configured to provide a digital baseband signal, wherein the baseband signal comprises a plurality of segments, (Corbett, figures 1A/B, paragraph 0024, “In one implementation, the radar system 100B may include a radar 120B, such as, e.g., a frequency-modulated continuous wave (FMCW) radar. The radar 120B may be configured with similar functionality of radar 120A, as described in reference to FIG. 1A. Further, in reference to FIG. 1B, the radar 120B may include a transmit signal generator 121, a transmitter 122, a transmit antenna 123, a receive antenna 124, a receiver 125, and a digital signal processor (DSP) 126.”; that a radar comprises a transmitter, receiver, A/D converter and a DSP).
each segment, of the plurality of segments is assigned to a chirp of an emitted chirp sequence and  (Corbett, figure 4 & 5, paragraphs 0041-048, “[0045] In this case, FIG. 5 shows the received signal of FIG. 4, but this time, the received signal is contaminated with interference (from, for example, a nearby pulse radar). The interference may occur at any frequency and at any time,”).
each segment of the plurality of segments  (Corbett, figure 4, paragraph 0044, “[0044] FIG. 4 shows an example of a received beat signal 400 from an FMCW radar, wherein the received beat signal 400 is a beat signal without interference. In this case, the received signal is approximately 1 ms long, with the signal sampled at approximately 512 kHz (e.g., 512 samples). However, in various instances, the length of the received signal that time domain signal can be received at a radar and time sampled. In this case, the 25 waves of figure 4 have been sampled 512 times, or approximately 20 samples per cycle).
a computing unit configured to receive the digital baseband signal and which, for each signal sequence of n samples of the plurality of segments, where n denotes a specific sample position within a respective segment of the plurality of segments, is configured to: (Corbett, paragraph 0024 0041-0048, “[0024] Further, in reference to FIG. 1B, the radar 120B may include a transmit signal generator 121, a transmitter 122, a transmit antenna 123, a receive antenna 124, a receiver 125, and a digital signal processor (DSP) 126 [0041] Thus, the radar interference filter 320 may be configured to compare a time/frequency cell in a current sweep (e.g., sweep i in FIG. 8) with surrounding sweeps (e.g., sweeps i-2, i-1, i+1, i+2) to determine if interference is present in the current sweep (e.g., sweep i). In some instances, each sweep in n sweeps may be referred to as an ith sweep. [0047] FIG. 7 shows an example of processing a received signal 700 in time-frequency domain, where multiple targets or spikes 712, 714 are shown with horizontal lines, and interference 730 is shown with a vertical line. Next, the time-frequency representations for n sweeps may be buffered or stored in memory, where n is less than or equal to a dwell count of the radar”; that a radar comprises a DSP (i.e. computer); that samples can be collected in a sequence of time slots for a plurality of time slots, that the sequences an comprise a time frequency map over n received sweeps of time).
detect interference-affected samples of the signal sequence; split the signal sequence into two or more sub-band signal sequences, wherein each sub-band signal sequence of the two or more sub-band signal sequences, is assigned to a frequency sub-band; (Corbett, figure 6 & 7, paragraph 0046-0048, “[0046] FIG. 6 shows an example of processing a received beat signal 600 using a fast Fourier transform (FFT), with results of the FFT of the received signal without interference (e.g., a first a radar can receive multiple sequential sweeps (i.e. sub-bands); that each of the sweeps can be digitally processed into time-frequency map; that the comparison of previous and subsequent sweep segments can detect the presence of interference in signals within one of the sweeps as shown in figures 7 and 8, and shown in figure 9 with the interference removed from the time frequency map).
replace interference-affected samples in the two or more sub-band signal sequences with a value which is based on adjacent samples to obtain corrected sub-band signal sequences; and determine a corrected signal sequence of n samples of the plurality of segments based on the corrected sub-band signal sequences. (Corbett, figure 8, paragraph 0048-0049, “[0048] In reference to FIG. 8, the diagrams show the five (5) adjacent sweeps (i.e., i-2, i-1, i, i+1, i+2). … Interference processing may be performed on sweep ‘i’ (i.e., sweep or spoke three (3)). Interference detection may involve comparing values of magnitudes for each cell or bin in the T-F plot for sweep ‘i’ with the same T-F cells in surrounding sweeps. [0049] As described herein, cells having interference may be repaired. For instance, one technique or method of achieving this may be to set a value of magnitude in the cell to zero. Another technique or method of achieving this may be to replace the cell with a median value. (0050] Further, in reference to FIG. 8, interference processing may be performed by examining each time-frequency cell or bin in a sweep against same time-frequency cells or bins of surrounding sweeps”; that each sub-band, or interval on each side of the detected interference can be used in the removal of interference, that the interference can be removed using statistical analysis, that individual bins can be repaired, not just an entire sweep deleted).
Corbett does not explicitly teach comprises a specific number of samples; and.
Moss teaches comprises a specific number of samples; and (Moss, figure 5, paragraph 0061, “[0061] This is illustrated in FIG. 5, where three graphs 39, 40, 41 are shown, … A first graph 39 shows the original digital IF signal 20 with a period of interference 37. A second graph 40 shows the approximation signal 36, and a third graph 41 shows the repaired digital IF signal 20’ where the period of interference 37 from the first graph has been removed and the equivalent signal section 38 from the approximation signal 36 has been inserted instead. … Only one such deleted portion 37 is shown in the example with reference to FIG. 5, but in practice each radar cycle may include one or more such portions that may have originated from one or more external interference sources.”; that each chirp, and even sections of each chirp can be analyzed for interference and repaired to remove interference).
In view of the teachings of Moss it would have been obvious for a person of ordinary skill in the art to apply the teachings of Moss to Corbett at the time the application was filed in order to mitigate interference in a multi-radar environment using FMCW (paragraph 0003-0005 and 0011).
Regarding claim 13, Corbett, as modified by Moss, teaches (New) The device as claimed in claim 12.
Corbett further teaches wherein the computing unit, when determining the corrected signal sequence, is configured to: combine the corrected sub-band signal sequences. (Corbett, figure 9, paragraph 0050, “FIG. 9 shows an example of a repaired STFT signal 900, where the repaired time-frequency plot for sweep ‘i’ is shown. In FIG. 9, after repairing STFT signal 900 in time-frequency domain, the multiple targets or spikes 912, 914 are shown with horizontal lines, and little or no interference is shown with vertical lines.”; that the corrected signal statistically combines all of the averaged cells and removes the inference portion of the signal).
Regarding claim 14, Corbett, as modified by Moss, teaches (New) The device as claimed in claim 13.
Corbett further teaches wherein only those corrected sub-band signal sequences whose signal energy exceeds a threshold value are considered for combining the corrected sub-band signal sequences. (Corbett, figure 14, paragraphs 0065-0069, “(0069] At block 1450, method 1400 may, after repairing, preform a reverse time-frequency transform on each of the signals (or waveforms) in time-frequency domain including the repaired signals (or waveforms) in time-frequency domain to thereby provide other time domain signals (or waveforms) including repaired time domain signals (or waveforms). In some implementations, method 1400 may store the time-frequency domain signals for the multiple sweeps of the radar device.”; the entire method of figure 14; that after performing the interference repairs, the signal can be reverse transformed back into the time domain as a corrected signal).
Regarding claim 15, Corbett, as modified by Moss, teaches (New) The device as claimed in claim 12.
Corbett further teaches wherein the computing unit, when replacing the interference-affected samples in the two or more sub-band signal sequences, is configured to: calculate an approximation value based on one or more samples adjacent to a respective one of the interference-affected samples; and replace the respective one of the interference-affected samples with the approximation value. (Corbett, paragraph 0040, “[0041] Thus, the radar interference filter 320 may be configured to compare a time/frequency cell in a current sweep (e.g., sweep i in FIG. 8) with surrounding sweeps (e.g., sweeps i-2, i-1, i+1, i+2) to determine if interference is present in the current sweep (e.g., sweep i). In some instances, each sweep in n sweeps may be referred to as an ith sweep. [0042] There are multiple ways of performing this comparison with the surrounding sweeps. Some examples may include comparing a value of magnitude in a current sweep with a median value of magnitude in surrounding sweeps, [0050] For cells or bins that have interference, the interference may be removed or at least partially removed by various means, such as, e.g., interpolation or zeroing a value of magnitude for the cell or bin. [0058] In other instances, repairing the time-frequency domain signals having interference may include determining a mean magnitude for the multiple sweeps and replacing a magnitude for each sweep having interference with the median magnitude.”; that the corrected signal statistically compares the adjacent sweeps of paragraph 0041; that the interfering sweep is identified in paragraph 0042; that the offending values are replaced using a median value of the surrounding sweeps and/or bins).
Corbett, as modified by Moss, teaches (New) The device as claimed in claim 12.
Corbett further teaches wherein the computing unit, when detecting the interference-affected samples, is configured to: compare an amount of energy of the samples of the signal sequence with a threshold value, wherein a sample is detected as interference-affected if the amount of energy exceeds the threshold value. (Corbett, figure 12 and 14, paragraphs 0054-0059, “(0054] FIG. 12 illustrates a process flow diagram for a method 1200 of mitigating radar interference in accordance with implementations of techniques described herein. In any event, for each sweep, if a magnitude of the sweep is greater than the median magnitude plus a pre-detrained threshold, then the sweep may be identified as having interference. Otherwise, for each sweep, if the magnitude of the sweep is less than the median magnitude, then the sweep may be identified as not having interference.”; the entire method of figure 12 as combined with figure 14; that exceeding a threshold results in a single sweep being identified as having interference and processed as having interference).
Regarding claim 19, Corbett, as modified by Moss, teaches (New) The device as claimed in claim 12.
Corbett further teaches wherein the computing unit is further configured to: (Corbett, paragraph 0047, “(0047] In one implementation, as described herein, the interference may be removed or at least partially removed. For instance, removing interference may involve performing a time-frequency (T-F) transform on the received signals using, e.g., a short-time Fourier transform (STFT) or a wavelet transfom1. … Next, the time-frequency representations for n sweeps may be buffered or stored in memory, where n is less than or equal to a dwell count of the radar. The T-F representation of n sweeps may be stored in a circular buffer that include the last n received sweeps.”; that the time-frequency maps of figures 7-8 are analogous to range Doppler maps).
Moss teaches:
 calculate a range-Doppler map based on the corrected signal sequences; and (Moss, paragraph 0055, “[0055] The detection and repair module 31 is arranged to output a repaired digital IF signal 20’ to the second DSP function 12b that is adapted for radar that radars can use Doppler, frequency and range to create a range-doppler matrix).
 detect one or more radar targets based on the range-Doppler map. (Moss, paragraph 0057, “[0057] More in detail, the digital spectral signal 34 is constituted by a complex vector that represents the targets at amplitude peaks, where each amplitude peak position corresponds to the frequency (or range).”; that a range frequency Doppler map can be used to remove interference and detect targets).
In view of the teachings of Moss it would have been obvious for a person of ordinary skill in the art to apply the teachings of Moss to Corbett at the time the application was filed in order to mitigate interference in a multi-radar environment using FMCW (paragraph 0003-0005 and 0011).
Regarding claim 20, Corbett, as modified by Moss, teaches (New) The device as claimed in claim 12.
Corbett further teaches wherein the computing unit is further configured to: emit a radio-frequency (RF) radar signal which comprises the chirp sequence; receive a corresponding RF signal; convert the RF signal into a baseband signal; and generate the digital baseband signal based on the baseband signal. (Corbett, paragraph 0024, “[0024] Further, in reference to FIG. 1B, the radar 120B may include a transmit signal generator 121, a transmitter 122, a transmit antenna 123, a receive antenna 124, a receiver 125, and a digital signal processor (DSP) 126. The transmit signal generator 121 may be configured to generate a frequency modulated signal. The transmitter 122 may be configured to generate a radio frequency (RF) signal that may be emitted by a transmit antenna 123 . The receive antenna 124 may be configured to receive a reflected signal from a target. The receiver 125 may be configured to mix the received signal with the transmitted signal to produce a “beat signal”. The beat that an FMCW radar can comprise a transmitter, receiver, mixer, A/D converter and DSP).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, as modified by Moss, in view of Ginsburg, et al, U. S. Patent Application Publication 2016/0291130 (“Ginsburg”).
Regarding claim 9, Corbett, as modified by Moss, teaches (Currently Amended) The method as claimed in claim 1.
Corbett teaches wherein splitting the signal sequence comprises: filtering the signal sequence with a filter bank (Corbett, paragraph 0041-0048, “[0041] Thus, the radar interference filter 320 may be configured to compare a time/frequency cell in a current sweep (e.g., sweep i in FIG. 8) with surrounding sweeps (e.g., sweeps i-2, i-1, i+1, i+2) to determine if interference is present in the current sweep (e.g., sweep i). In some instances, each sweep in n sweeps may be referred to as an ith sweep. [0047] FIG. 7 shows an example of processing a received signal 700 in time-frequency domain, where multiple targets or spikes 712, 714 are shown with horizontal lines, and interference 730 is shown with a vertical line. Next, the time-frequency representations for n sweeps may be buffered or stored in memory, where n is less than or equal to a dwell count of the radar”; that samples can be collected in a sequence of time slots for a plurality of time slots, that the sequences an comprise a time frequency map over n received sweeps of time).
Corbett, as modified by Moss, does not explicitly teach  having a plurality of parallel filters which supply the two or more sub-band signal sequences as output signals..
Ginsburg teaches  having a plurality of parallel filters which supply the two or more sub-band signal sequences as output signals. (Ginsburg, paragraph 0026, “[0026] FIG. 4 is a block diagram of the radar SOC 302. The radar SOC 302 may include multiple transmit channels 404 for transmitting FMCW signals and multiple receive channels 402 for receiving the reflected transmitted signals.”; that the incoming signals can be processed using parallel structures from parallel receivers, filters, amplifiers, and A/D converters).
Ginsburg it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ginsburg to Moss and Corbett at the time the application was filed in order to provide transmitters and receiver to detect and mitigate interference in FMCW radars (paragraph 0006-0008).
Regarding claim 18, Corbett, as modified by Moss, teaches (New) The device as claimed in claim 12.
Corbett teaches wherein the computing unit, when splitting the signal sequence, is configured to: filter the signal sequence with a filter bank  (Corbett, paragraph 0041-0048, “[0041] Thus, the radar interference filter 320 may be configured to compare a time/frequency cell in a current sweep (e.g., sweep i in FIG. 8) with surrounding sweeps (e.g., sweeps i-2, i-1, i+1, i+2) to determine if interference is present in the current sweep (e.g., sweep i). In some instances, each sweep in n sweeps may be referred to as an ith sweep. [0047] FIG. 7 shows an example of processing a received signal 700 in time-frequency domain, where multiple targets or spikes 712, 714 are shown with horizontal lines, and interference 730 is shown with a vertical line. Next, the time-frequency representations for n sweeps may be buffered or stored in memory, where n is less than or equal to a dwell count of the radar”; that samples can be collected in a sequence of time slots for a plurality of time slots, that the sequences an comprise a time frequency map over n received sweeps of time).
Corbett, as modified by Moss, does not explicitly teach having a plurality of parallel filters which supply the two or more sub-band signal sequences as output signals..
Ginsburg teaches having a plurality of parallel filters which supply the two or more sub-band signal sequences as output signals. (Ginsburg, paragraph 0026, “[0026] FIG. 4 is a block diagram of the radar SOC 302. The radar SOC 302 may include multiple transmit channels 404 for transmitting FMCW signals and multiple receive channels 402 for receiving the reflected transmitted signals.”; that the incoming signals can be processed using parallel structures from parallel receivers, filters, amplifiers, and A/D converters).
In view of the teachings of Ginsburg it would have been obvious for a person of ordinary skill in the art to apply the teachings of Ginsburg to Moss and Corbett at the time the application was filed in 
Nonstatutory Double Patenting
A rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. In re Goodman,11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re White, 405 F.2d 904, 160 USPQ 417 (CCPA 1969); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964). A double patenting rejection also serves public policy interests by preventing the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
Claims 1, 10 and 19 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over the above listed corresponding claims of U. S. Patent 10.969,463  in view of Corbett and Moss respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue have substantially the same limitation with 16/703,658 which is directed towards a system segmenting an FMCW waveform and processing the FMCW waveform in segments.  The present application anticipates U. S. Patent 10,969,463 because the “plurality of segments” of claim 1 combined with the “range-Doppler map” of claims 10 and 19 are anticipate applicants claim 1 of U. S. Patent 10,969,463 which takes “spectral values” in an M x N matrix (a range Doppler map) which represent discrete time values of the FMCW segments, and process these segments into a range-Doppler map to detect a target.  The “smoothing” of U. S. Patent 10,969,463 is equivalent to the “averaging” of the present application.  
Claims 1, 9 and 18, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U. S. Patent 11,016,171 in view of Corbett and Moss. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue have substantially the same limitation with 16/703,658 which is directed towards a system segmenting an FMCW waveform and processing the FMCW waveform in segments.  The present application anticipates U. S. Patent 11,016,171 because the “plurality of segments” of claim 1 combined with the “range-Doppler map of claims 1, 9 and 18 anticipates the “amplitude and phase value” (Corbet, paragraph 0049, teaches that a range value can contain magnitude and phase values of a reflection), and “associated with one frequency bin of a set of frequency bins” is also taught by using a range-Doppler map, and both application determine which echoes are affected by interference; and corrected phase values are analguos to averaging a magnitude and phase value of a range-Doppler bin, as anticipated by 16/703,658 and Corbet of U. S. Patent 11,016,171.  
Claims 1, 9 and 18, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U. S. Patent 11,209,523 in view of Corbett and Moss. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/Donald HB Braswell/             Examiner, Art Unit 3648